Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-09145 ROYAL HAWAIIAN ORCHARDS, L.P. (Exact name of registrant as specified in its charter) DELAWARE 99-0248088 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , SUITE 121, HILO, HAWAII ( Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (808) 747-8471 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large acceleratedfiler [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes[ ] No [X] As of November 14, 2014, the registrant had 11,100,000 Class A Units issued and outstanding . Table Of Contents ROYAL HAWAIIAN ORCHARDS, L.P. INDEX Part I – Financial Information Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 2 Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2014 and 2013 3 Condensed Consolidated Statements of Partners’ Capital for the three and nine months ended September 30, 2014 and 2013. 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 5 Notes to Condensed Consolidated Financial Statements 7 Item 2.
